DETAILED ACTION

1.	This Office action is responsive to the RCE and amendment filed 11/16/2022.  Claims 1-20 are present for examination.

2.	Claims 1-7 and 18-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1 and 18, “allocating a first physical block address cache location instead of a physical block address cache location” is unclear.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horning (U.S. 5,420,998) in view of Bourekas et al. (U.S. 5,694,567).
	1. A data storage system comprising a host (corresponds to HOST 18, see Fig. 1) connected to a data storage subsystem (corresponds to memory system 10), the host comprising a host processor (corresponds to processing circuitry inherent in hosts) configured to generate a write 5command (corresponds to “command”, see Summary and throughout) and allocate a physical block address cache location (it is noted the logical address of Horning corresponds to a cache physical block address) instead of a physical block address cache location for write back data (corresponds to “write back caching”, see col. 6 lines 59+; col. 12, line 19+), the data storage subsystem comprising a controller (corresponds to circuitry including processor 30 and/or buffer controller 34) configured to complete the write command and wait for a secondary event prior to signaling the host processor the cache location is free for new data (corresponds to “processor 30 examining a sufficient number of status flags…to determine whether the write was successful or not.  The processor 30 then sends a status message to the host 18…indicating the success/failure of the write request”, see col. 12, line 37+).

	
		8. 	A method comprising: 
		connecting a host (corresponds to HOST 18, see Fig. 1)  to 
	a data storage subsystem (corresponds to memory 
	system 10), the host comprising a host processor 
	(corresponds to processing circuitry inherent in 
	hosts), the data storage subsystem 
	comprising a controller (corresponds to circuitry 
	including processor 30 and/or buffer controller 34); 
generating write back data at the host;5 
		allocating a physical block address cache location in the data 
			storage subsystem for 	the write back data with the host 
			processor (corresponds to “write back caching”, see 
			col. 6 lines 59+; col. 12, line 19+) without allocating a 
			logical block address cache location for the write back 
			data; 
storing the generated write back data in the allocated physical 
	block address cache location (corresponds to storing 
	data in the cache 50, see throughout); 
writing the generated write back data in a non-volatile 
	destination address as directed by the controller 
	(corresponds to writing data from the cache to hard 
	disk 42, see throughout);10 
waiting for a first secondary event with the generated data 
	stored in both the physical block address cache location 
		and the non-volatile destination address (corresponds 
		to “processor 30 
	examining a sufficient number of status flags…to 
	determine whether the write was successful or not.  
, see col. 12, line 37+; it is noted both the cache and hard disk stores the data); and 
signaling the host processor that the cache location is free for 
	new data in response to detection of the first secondary 
	event (corresponds to “[t]he processor 30 then sends 
	a status message to the host 18…indicating the 
	success/failure of the write request”).

	Horning teaches the invention substantially as claimed as discussed above.  However, Horning does not specifically discus a CPU/host for assigning/allocating/accessing a physical block address cache location instead of a logical block address cache location. 
	Bourekas is presented as teaching a direct mapped physically addressed/allocated cache.  The CPU of Bourekas outputs a physical address for accessing cache 130 without using a memory controller for translating from a virtual/logical address to a cache physical address.  In this scheme, the CPU allocates/assigns the physical locations of the cache.  For instance, as found in Bourekas, “FIG. 2 shows…direct mapped cache memory…receive a physical address from the CPU” (see col. 3, lines 46-55) and “The CPU uses 32 bit addresses for accessing the main memory…Bits 0-11 form the physical address…from the CPU” (see col. 4, lines 21-30).  
Because the direct mapped physically addressed cache of Bourekas provides higher speed access, it would have been obvious to use such a scheme to allocate/assign physical block address cache locations in Horning.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
	Independent claim 18 is similar to claim 8 and is rejection accordingly.  Dependent claims 2-6, 9-17 and 19-20 recite features that are expressly or inherently found in the applied art.  It is noted claim 18 recites a “second cache location.”  Horning, teaches a cache 50 having a second SSD memory cache for storing data as well.  In general, backing up a static cache with a non-volatile cache to reliably maintain data in the event power loss is well known in the cache arts.  
Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139